ZIMMERMAN, Justice
(writing separately):
I concur that Leo Richins should receive the funds on deposit, but not for the reasons expressed by the majority. Rather, I am unpersuaded that Mr. Knowlton, legal counsel for the new general partner, Tower Real Estate, Inc., who has prosecuted this appeal as counsel for Young Farms, the limited partnership, has the authority to act for Young Farms. As I understand the rather convoluted proceedings below, Ri-chtron has been adjudged the liquidating general partner of Young Farms. Ri-chtron has not hired Mr. Knowlton nor authorized the taking of this appeal. Therefore, this matter is not properly before us. I would dismiss the appeal. This would have the effect of leaving in place the trial court order the majority affirms.